COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-319-CV
  
 
DARRELL FULLER, JR. AND                                                  APPELLANTS
CARLA FULLER
 
V.
 
SILVER CREEK HOMES, INC.                                                     APPELLEE

----------
FROM 
THE 30TH DISTRICT COURT OF WICHITA COUNTY
----------
MEMORANDUM OPINION
AND JUDGMENT
----------
We have 
considered the “Joint Motion To Dismiss Appeal.” It is the court's opinion 
that the motion should be granted; therefore, we dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1), 
43.2(f).
Appellants 
shall pay all costs of this appeal, for which let execution issue.
PER 
CURIAM 
PANEL D:   LIVINGSTON, 
DAUPHINOT, and HOLMAN, JJ.

DELIVERED: November 26, 2003